Title: To John Adams from James Walker, 24 October 1823
From: Walker, James
To: Adams, John


				
					Dear Sir:
					Charlestown 24 October 1823
				
				Various causes, connected with the absence & illness of Revd Mr Fay of the old church, have delayed my going into the investigations which you requested me to make respecting the elder Mr. Shepperd & the Messrs Quincys. I am sorry, now that I have made them, that it has been to so little purpose, or rather to no purpose at all. You ask whether the Records of the Town or Church were destroyed in the fire of ‘75. They were not. We have records from the first settlement of the place; but the earliest of them (say to the death of the elder Mr. Shepperd) are extremely defective; difficult, also, to decypher from the very peculiar chirography, & absolutely impossible to read in order to collate from the circumstance, as it appears, that they were written at first in small books or on loose pieces of paper, & were afterwards bound up together without any regard whatever to rule, arrangement, or subject. However, I have examined them enough to know that they contain nothing about the elder Mr. Shepperd which may not be found in Mather the Historical Collections, Eliot &c. The name is written in his own signature “Shepperd” & not as Eliot writes it “Shepard.” He was ordained April 13. 1659 & died Oct 32 1677, aged 43 of the small-pox—caught in the courageous discharge of his ministerial duty, by visiting a parishioner in his last moments who was sick of that distemper at the dying man’s earnest request. As for the Quincys (father & son)—I have carefully & repeatedly run over the Records of Births & Marriages in the town books; & also the Records of Baptisms in the Church books; but the name of Quincy does not once occur. I am truly sorry that my search should have been so unproductive, but it has been a pleasure for me to make it at your request. I beg you to accept the assurances of my respect & consideration, with my best wishes that your life & health may be preserved, & that your happiness may be perpetual.
				
					James Walker
				
				
			